RICHARDS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This action was brought on behalf of relator Michael Behm to obtain a permanent injunction preventing defendants Edith Wolfert and others from completing the construction of a building in the city of Toledo on a lot adjoining one occupied by relator. The lot on which the building was commenced was thirty-two feet wide and had a depth of 42.86 feet.
A zoning ordinance of the city of Toledo was passed a few days after defendants obtained a permit to build and it established a set back line of not less than 25 feet and required a rear yard having a depth of not less than 25 feet. The ordinance applied to the lot in which said building was being erected. The contemplated cost of said building’ was $11,000 and at the time this action was commenced $1500 had been expended -in construction. The Court of Appeals held:
The modern trend has been to sustain zoning ordinance adopted to conserve the public health, safety and general welfare but to declare invalid those which are unreasonable. To declare this zoning ordinance applicable to defendants’ lot would result substantially in confiscation, as the two requirements of the ordinance exceed the entire depth of the lot. Without determining tne constitutionality of the zoning ordinance, we hold that it would be unreasonable to apply its terms to the facts disclosed in the case. Decree for defendants.